DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 03/05/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered.
	Regarding the 112(b)/2nd indefinite rejection of claim 8, Applicant argued that the amendment to delete “each of” overcame said rejection; the Examiner notes that while the amendment was constructive in clarifying the claim language, the amendment and arguments did not address all aspects of the lack of clarity in the claim, especially with regards to the limitation still being unclear as to the meaning of “second aperture”, including is the length a plurality of lengths, an average, or some other function of the plurality of fingers of the second input electrode. Further, the limitation pertaining to the “second aperture” appears to be contradictive to both the conventional jargon, the figures, and to the meaning of aperture as utilized for the first aperture. For the purpose of examination, the Examiner continues to interpreted the second aperture substantially similar to the first aperture as applied instead to the second input electrode (see, e.g.,  Aperture “A” in fig. 2 for visual).

    PNG
    media_image1.png
    344
    503
    media_image1.png
    Greyscale

Regarding the 103 prior art obviousness rejection of independent claim 1 and pertinent particularly to amended dependent claim 2, Applicant argued that secondary reference does not teach wherein the second delay gap is exposed to air. MPEP 2123(I) states that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, MPEP 2123(II) states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” In the present case, Caron’s teaching of an embodiment (see fig. 1) wherein the second delay gap is exposed to air is useful, relevant, and is relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). The Examiner emphasizes that while Applicant references an embodiment within Caron wherein a second film is placed over the second delay gap, the Examiner relies upon the embodiment clearly shown in fig. 1 having an absence thereof.
Related to the above, Applicant further argued that Caron simply chose not to illustrate the aluminum film in fig 1. As support thereof, Applicant cites to col. 6, ll. 7-10. However, the Examiner notes that Applicant is citing to a prototype embodiment shown in fig. 3, and not to the relied upon embodiment of fig. 1 of Caron. Additionally, Applicant argued that Caron’s invention features heating means for regulating a temperature of said sensing delay line and reference delay line. However, again, this is not a feature shown in the embodiment relied upon in the rejections; and, again, is a feature shown in the prototype embodiment of figure 3. MPEP 2123(II) states:  “‘[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the present case, the heating means is merely a preferred additional optional feature thereof (Abstract “The piezoelectric substrate of the SAW device is preferably coupled to a heater to permit control of the temperature at the surface of the device.”).  The Examiner is therefore not persuaded that this optional feature shown in a different embodiment teaches away from the claimed invention combination. 
Yet further regarding said 103 prior art obviousness rejections, Applicant argued that Caron does not teach that the reference delay line has a temperature sensing area. However, this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case, Caron’s teaches use of a dual delay line arrangement wherein the reference delay line is used to cancel extraneous environmental effects such as temperature fluctuations (Caron, col. 5, ll. 5-18), and therefore the Examiner respectfully concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Caron’s use of a dual delay line arrangement with Lee’s sensing device thereby canceling extraneous environmental effects such as temperature fluctuations and resulting in a sensing signal that is dependent only on changes in the sensing film and thus increasing the accuracy of Lee’s device. 
Additionally related to the above, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference (i.e., Applicant’s arguments pertaining to mercury, aluminum films, and heating means); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, the combined teachings of the references suggest use of a dual SAW configuration strategy for reducing noise caused by temperature (Caron) as applied to a SAW optical sensor configuration (Lee). The Examiner again further emphasizes that using a dual configuration is a commonly used strategy for reducing noise; see prior art cited to record, and especially the Appendix provided with the previous Office Action dated 01/07/2021 which provided additional details of pertinence thereto.
Claim 10 is still allowed.
Election/Restrictions
Regarding new independent claim 11, Applicant requested consideration thereof. Applicant is reminded that Applicant elected Species 2 without traverse in the reply filed on 10/30/2020. The Examiner further reminds Applicant of the previous advisement from the restriction dated 09/11/2020 (emphasis added in italics), namely the requirement to identify claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. In the present case, the Examiner identifies the subsequently added claim as directed to a non-elected species. The Examiner emphasizes the inclusion in claim 11 of the limitations “a ground electrode disposed between the first light sensing area and the temperature sensing area” and “the first input electrode and the second input electrode are symmetrically disposed with respect to the ground electrode” (Examiner notes for Applicant the similarity thereof to the limitations of withdrawn claim 6, likewise of the non-elected species; see also pages 2-3 of the Restriction requirement pertaining to Species 2).  Therefore, claim 11 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8,
 the limitation “a second aperture which is a length of the plurality of IDT fingers comprised in the second input electrode” is unclear as to the meaning of “second aperture”, including is the length a plurality of lengths, an average, or some other function of the plurality of fingers of each second input electrode. Further, the limitation pertaining to the “second aperture” appears to be contradictive to both the conventional jargon, the figures, and to the meaning of aperture as utilized for the first aperture. For the purpose of examination, the Examiner has (again) interpreted the second aperture substantially similar to the first aperture as applied instead to the (single) second input electrode (see, e.g.,  Aperture “A” in fig. 2 for visual).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Lee et al (“An ultraviolet sensor using spin–coated ZnO nanoparticles based on surface acoustic waves”; hereafter “Lee”) in view of previously cited Caron et al (US 5992215 A; hereafter “Caron”).


    PNG
    media_image2.png
    303
    356
    media_image2.png
    Greyscale

Regarding independent claim 1,
 Lee teaches an optical sensor device (fig. 1, SAW-based UV sensor) (fabrication procedure shown in fig. 2, and optical image of the fabricated device shown in fig. 3a) comprising: 
a substrate (fig. 1, Piezoelectric substrate) comprising a first light sensing area (area with ZnO NPs based film) comprising a piezo electric material (piezoelectric) (page 106 section 3 second paragraph “LiNbO3”); 
a first input electrode (fig. 1, electrode of Input IDT) and a first output electrode (fig. 1, electrode of Output IDT) which are disposed in the first light sensing area (area with ZnO NPs based film) and are apart from each other with a first delay gap (gap between Input and Output) between the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT); and
 a first sensing film (fig. 1, ZnO NPs based film) overlapping the first delay gap (gap between Input and Output) and configured to cover at least some portions of the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT).
Lee does not teach: the substrate further comprising a temperature sensing area; and a second input electrode and a second output electrode which are disposed in the temperature sensing area and are apart from each other with a second delay gap between the second input electrode and the second output electrode, wherein the second delay gap is exposed to air.  

    PNG
    media_image3.png
    335
    478
    media_image3.png
    Greyscale

Caron teaches a sensor device (fig. 1) (Title; Abstract “surface acoustic wave (SAW) sensor system”) comprising:
 a substrate (fig. 1, piezoelectric substrate) comprising a first sensing area (are for sensing film; see fig. 1, GOLD FILM) and a temperature sensing area (temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film) and comprising a piezo electric material (Abstract “piezoelectric substrate”);
 a first input electrode (input electrode of IDT shown at top right in fig. 1) and a first output electrode (output electrode of IDT shown at top left in fig. 1) which are disposed adjacent the first sensing area (sensing film) and are apart from each other with a first delay gap (gap between top right and top left electrodes shown in fig. 1) between the first input electrode (input electrode of IDT shown at top right in fig. 1) and the first output electrode (output electrode of IDT shown at top left in fig. 1);
 a first sensing film (sensing film; fig. 1, GOLD FILM) overlapping the first delay gap (gap between top right and top left electrodes of IDTs in fig. 1); and
 a second input electrode (input electrode of IDT shown at bottom right in fig. 1) and a second output electrode (output electrode of IDT shown at bottom left in fig. 1) which are disposed in the temperature sensing area (temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film) and are apart from each other with a second delay gap (gap between bottom right and bottom left electrodes of IDTs shown in fig. 1) between the second input electrode (input electrode of IDT shown at bottom right in fig. 1) and the second output electrode (output electrode of IDT shown at bottom left in fig. 1), wherein the second delay gap (gap between bottom right and bottom left electrodes of IDTs shown in fig. 1) is exposed to air, and the second input electrode (input electrode of IDT shown at bottom right in fig. 1) is configured to receive a second electrical signal (electrical signal to IDT) and provide a second input acoustic wave (SAW) to the temperature sensing area (temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film), and the second output electrode (output electrode of IDT shown at bottom left in fig. 1) is configured to output a second output acoustic wave (SAW) modulated by the substrate (fig. 1, Piezoelectric substrate) of which properties change according to a temperature (The Examiner notes the sensitivity to temperature changes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Caron’s use of a dual delay line arrangement with Lee’s sensing device thereby canceling extraneous environmental effects such as temperature fluctuations (Caron, col. 5, ll. 5-18) and resulting in a sensing signal that is dependent only on changes in the sensing film and thus increasing the accuracy of Lee’s device. The Examiner further emphasizes that using a dual configuration is a commonly used strategy for reducing noise.

Regarding claim 2, which depends on claim 1, 
 Lee as modified (by Caron) suggests wherein the first input electrode (fig. 1, electrode of Input IDT) is configured to receive a first electrical signal (electrical signal to Input IDT) and provide a first input acoustic wave (SAW) to the first light sensing area (area with ZnO NPs based film), 
the first output electrode (fig. 1, electrode of Output IDT) is configured to output a first output acoustic wave (SAW modulated by ZnO NPs based film) modulated by the first sensing film (fig. 1, ZnO NPs based film) of which properties change according to external light (UV light), 
(limitation as previously modified by Caron; see analysis of claim 1) the second input electrode (input IDT for temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film) is configured to receive a second electrical signal (electrical signal to input IDT for temp) and provide a second input acoustic wave (SAW) to the temperature sensing area (temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film), and 
(limitation as previously modified by Caron; see analysis of claim 1) the second output electrode (output IDT for temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film) is configured to output a second output acoustic wave (SAW) modulated by the substrate (fig. 1, Piezoelectric substrate) exposed to the air, wherein properties of the substrate ((fig. 1, Piezoelectric substrate) exposed to the air (on reference delay side) change according to a temperature (Caron, col. 5, ll. 5-18).


    PNG
    media_image4.png
    422
    504
    media_image4.png
    Greyscale

Regarding claim 3, which depends on claim 2, 
 Lee teaches (see fig. 8 shown above for convenience) wherein the first output acoustic wave has a first peak (highest peak) and a second peak (denoting at least second highest peak; Examiner notes additional peaks likewise meet claim limitations) in a range from about 200 MHz to about 300 MHz (range above has numerous peaks shown between 200-300 Mhz, the two highest peaks being between the 230 and 240 tick marks), 
a Q factor at the first peak is between about 200 and about 600, and 
a difference between insertion losses of the first peak and the second peak is equal to or greater than 3 dB.  
The Examiner further acknowledges that while Lee shows in the figure above the claimed limitations, Lee does not explicitly state in words the claimed ranges.
Nevertheless, one of ordinary skill in the art before the effective filing date of the claimed invention could at once envisage the claimed ranges from Lee’s teachings including fig. 8. Furthermore, the Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, only ordinary skill in the art at the time the invention was effectively filed is required to optimize peak Q-factors and insertion loss peak differences in order to distinguish different peaks, and that it would be thuswise obvious to so optimize.  Additionally, the Examiner notes that the specification contains no disclosure of either the critical nature of the claimed number Q factor & insertion loss difference nor any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the present case it appears prima facie that values beyond the strict range of 200-300 MHz and 3db cutoff would still produce similar results.

Regarding claim 4, which depends on claim 1, 
 Lee teaches wherein the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise Inter Digit Transducer (IDT) electrodes comprising a plurality of fingers (fingers of IDTs) having comb shapes (comb shapes of IDTs), and 
the first sensing film (fig. 1, ZnO NPs based film) is configured to cover all of the plurality of fingers (fingers of IDTs).  
 
Regarding claim 8, which depends on claim 1, as best understood,
 Lee teaches wherein the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise a plurality of Inter Digit Transducer (IDT) electrodes comprising a plurality of IDT fingers (fingers of IDTs) and a plurality of bar electrodes (bar electrodes of IDTs), and 
a first aperture (aperture of IDTs), which is a length in which the plurality of IDT fingers (fingers of IDTs) comprised in the first input electrode (fig. 1, electrode of Input IDT) cross and overlap each other.
Lee does not teach items: 1) the substrate further comprising a temperature sensing area, and a second input electrode and a second output electrode which are disposed in the temperature sensing area (pertinent to claim 1), (limitation of claim 8 follows) wherein the second input electrode, and the second output electrode comprise a plurality of Inter Digit Transducer (IDT) fingers and a plurality of bar electrodes; and 2) (as best understood) wherein the first input electrode aperture is greater than the second input electrode aperture.
Regarding item 1), Caron teaches a temperature sensing area (temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film), and wherein the first input electrode (input electrode of IDT shown at top right in fig. 1), the first output electrode (output electrode of IDT shown at top left in fig. 1), the second input electrode (input electrode of IDT shown at bottom right in fig. 1), and the second output electrode (output electrode of IDT shown at bottom left in fig. 1) comprise a plurality of Inter Digit Transducer (IDT) fingers (fingers of IDTs) and a plurality of bar electrodes (bar electrodes of IDTs), and a first aperture (aperture of input electrode of IDT at top right in fig. 1), which is a length in which the plurality of IDT fingers (fingers of IDT) comprised in the first input electrode (input electrode of IDT shown at top right in fig. 1) cross and overlap each other, and a second aperture (aperture of input electrode of IDT shown at bottom right in fig. 1) which is a length in which the plurality of IDT fingers (fingers of IDT) comprised in the second input electrode (input electrode of IDT shown at bottom right in fig. 1) cross and overlap each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Caron’s use of a dual delay line arrangement with Lee’s sensing device for the same combination and motivation provided for claim 1.
Regarding item 2), It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). In the present case, where the aperture is too small, increasing the aperture can be used to improve the characteristics of the acoustic signal. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making an aperture smaller is a common sense enhancement that is desirable for making the device smaller and cheaper. See MPEP 2144(II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the size of Lee’s modified (by Caron) temperature sensing side’s (second) electrode aperture for the common sense purpose of further miniaturizing and/or for saving on material costs. Additionally, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the light sensing side’s (first) electrode aperture size to improve the signal characteristics of the acoustic signal and thereby increase accuracy and/or precision of the light sensing. Therefore, the Examiner respectfully concludes that a prima facie case of obviousness for the claimed difference of aperture size wherein the second aperture is greater than the first aperture has been put forth above.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Lee in view of previously cited Caron and in further view of previously cited Phan et al (SAW UV Sensors Using ZnO Nanorods Grown on AlN/Si Structures; hereafter “Phan”).
Regarding claim 5, which depends on claim 4, 
 Lee teaches wherein the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise a plurality of fingers (fingers of IDTs).
Lee is silent to wherein a number of fingers comprised in the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) is between 35 and 121.  

    PNG
    media_image5.png
    551
    259
    media_image5.png
    Greyscale

Phan teaches an optical sensor device (Title “SAW UV Sensors Using ZnO Nanorods Grown on
 AlN/Si Structures”) wherein a number of fingers comprised in the first input electrode (electrode of input IDT) and the first output electrode (electrode of output IDT) is between 35 and 121 (page 1 right column section II EXPERIMENT “The two-port SAW delay lines based on IDT/AlN/Si, were made by using conventional
 photolithography technology and wet etching. IDTs of 50
 finger pairs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Lee’s fingers to be between 35 and 121—as supported by Phan’s teaching of 50 finger pairs—thereby optimizing for control of the strength of the output signal, signal-to-noise-ratio, and/or adjusting the size of the sensor. The Examiner additionally notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, only ordinary skill is required to modify the number of fingers of an IDT, and such optimization is routine in the art. Furthermore, the Examiner notes that the specification contains no disclosure of either the critical nature of the claimed number of fingers or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Lee in view of previously cited Caron and in further view of previously cited Lee et al (US 20140001918 A1; hereafter “Lee918”).
Regarding claim 7, which depends on claim 1, 
 Lee teaches wherein the first input electrode (fig. 1, electrode of Input IDT), the first output electrode (fig. 1, electrode of Output IDT), comprise a plurality of Inter Digit Transducer (IDT) fingers (fingers of IDTs) and a plurality of bar electrodes (bar electrodes of IDTs), 
the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) are aligned in a row on a side of the substrate (fig. 1, Piezoelectric substrate)., 
Lee does not teach items: 1) the substrate further comprising a temperature sensing area, and a second input electrode and a second output electrode which are disposed in the temperature sensing area (pertinent to claim 1), (limitation of claim 7 follows) wherein the second input electrode, and the second output electrode comprise a plurality of Inter Digit Transducer (IDT) fingers and a plurality of bar electrodes, and wherein the second input electrode, and the second output electrode are aligned in a row on a side of the substrate; and 2) wherein the lengths of the plurality of bar electrodes of the first output electrode and the second output electrode are different from lengths of the plurality of bar electrodes of the first input electrode and the second input electrode.  
Regarding item 1), Caron teaches a temperature sensing area (temperature sensing area of the reference channel located on the same piezoelectric substrate without the sensing film), and wherein the first input electrode (input electrode of IDT shown at top right in fig. 1), the first output electrode (output electrode of IDT shown at top left in fig. 1), the second input electrode (input electrode of IDT shown at bottom right in fig. 1), and the second output electrode (output electrode of IDT shown at bottom left in fig. 1) comprise a plurality of Inter Digit Transducer (IDT) fingers (fingers of IDTs) and a plurality of bar electrodes (bar electrodes of IDTs), the first input electrode (input electrode of IDT shown at top right in fig. 1), the first output electrode (output electrode of IDT shown at top left in fig. 1), the second input electrode (input electrode of IDT shown at bottom right in fig. 1), and the second output electrode (output electrode of IDT shown at bottom left in fig. 1) are aligned in a row on a side of the substrate (fig. 1, piezoelectric substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Caron’s use of a dual delay line arrangement with Lee’s sensing device for the same combination and motivation provided for claim 1.

    PNG
    media_image6.png
    409
    433
    media_image6.png
    Greyscale

Regarding item 2), Lee918 teaches a saw sensor array (Title) wherein a first input electrode (electrode of input IDT 211), a first output electrode (electrode of output IDT 213), a second input electrode (electrode of input IDT 221), and a second output electrode (electrode of output IDT 223) comprise a plurality of Inter Digit Transducer (IDT) fingers (fingers of IDTs) and a plurality of bar electrodes (bar portion of IDTs), 
 the first input electrode (electrode of input IDT 211), the first output electrode (electrode of output IDT 213), the second input electrode (electrode of input IDT 221), and the second output electrode (electrode of output IDT 223) are aligned in a row on a side of the substrate (piezoelectric substrate 10), and 
 lengths of the plurality of bar electrodes (bar portion of IDTs 213 & 223) of the first output electrode (electrode of output IDT 213) and the second output electrode (electrode of output IDT 223) are different from lengths of the plurality of bar electrodes (bar portion of IDTs of 211 & ) of the first input electrode (electrode of input IDT 211 & 221) and the second input electrode (electrode of input IDT 221).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee918’s output & input bar configuration with Lee’s device thereby placing the inputs/outputs conveniently in close proximity and on the same side for ease of access. The Examiner additionally notes that it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, only ordinary skill in the art is required to change the length of an electrical bus bar. Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the present case, the claimed bus electrodes merely having different lengths has not in and of itself been shown to be critical.
 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Lee in view of previously cited Caron and in further view of previously cited Kim et al (US 20180143070 A1; hereafter “Kim”).
Regarding claim 9, which depends on claim 1, 
 Lee teaches an optical sensor device (fig. 1, SAW-based UV sensor) wherein the first sensing film (fig. 1, ZnO NPs based film) is configured to detect ultraviolet rays.  
Lee does not teach wherein the substrate comprises a second light sensing area that is close to the first light sensing area, in the second light sensing area, a third input electrode, a third output electrode, which are apart from each other with a third delay gap between the third input electrode and the third output electrode, and a second sensing film configured to cover the third delay gap are disposed, and the second sensing film is configured to detect visible light.

    PNG
    media_image7.png
    512
    402
    media_image7.png
    Greyscale

Kim teaches an optical sensor device (fig. 2, multispectral optical sensor 200) (Title) comprising: 
 a substrate (fig. 2, piezoelectric material 270) comprising a first light sensing area (area with first sensing part 210) and comprising a piezo electric material; and
 a first input electrode (fig. 2, first acoustic wave input part 230) and a first output electrode (fig. 2, first acoustic wave output part 250) which are disposed in the first light sensing area (area with first sensing part 210) and are apart from each other with a first delay gap (gap between input part 230 and output part 250) between the first input electrode (fig. 2, first acoustic wave input part 230) and the first output electrode (fig. 2, first acoustic wave output part 250); 
 a first sensing film (fig. 2, first sensing part 210) overlapping the first delay gap (gap between input part 230 and output part 250); and 
 wherein the substrate (fig. 2, piezoelectric material 270) comprises a second light sensing area (area with second sensing part 220) that is close to the first light sensing area (area with first sensing part 210),
 in the second light sensing area (are with second sensing part), a third input electrode (fig. 2, second acoustic wave input part 240), a third output electrode (fig. 2, second acoustic wave output part 260), which are apart from each other with a third delay gap (gap between input part 240 and output part 260) between the third input electrode (fig. 2, second acoustic wave output part 260) and the third output electrode (fig. 2, second acoustic wave output part 260), and a second sensing film (fig. 2, second sensing part 220) configured to cover the third delay gap (gap between input part 240 and output part 260) are disposed, and 
 one of the first sensing film (fig. 2, first sensing part 210) and the second sensing film (fig. 2, second sensing part 220) is configured to detect visible light ([0058] “The second sensing layer 220 may correspond to a material that can sense the visible light” and “cadmium sulfide”), and the other of the first sensing film (fig. 2, first sensing part 210) and the second sensing film (fig. 2, second sensing part 220) is configured to detect ultraviolet rays ([0056] “The first sensing layer 210 may be disposed on the piezoelectric material 270 and may correspond to a material that can sense the UV light” and “zinc oxide (ZnO) or gallium nitride (GaN)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s multispectral optical sensing—particularly adding Kim’s visible light sensing—with Lee’s optical sensor thereby increasing the utility and marketability of Lee’s sensor. The Examiner emphasizes that the combined multiple optical sensor allows for measuring both UV and visible light by using only a single sensor. 
Allowable Subject Matter
Claim(s) 10 is/are allowed. 
The Reasons for Allowance are the same as previously indicated in the Office Action dated 01/07/2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

    PNG
    media_image8.png
    485
    730
    media_image8.png
    Greyscale

With dual delay lines, one delay line would be used to measure temperature while the other delay line, with a surface coating for detecting a chemical substance deposited between the IDT's, would be used to detect the presence of the chemical substance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856